DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This Office Action is responsive to the Amendments/Remarks of 10/25/2021. As directed by the amendment: claims 1, 2, 9, 11 and 13-17 have been amended, no claims have been cancelled, and no claims have been added. Thus, claims 1-20 are currently pending in this application, claims 4-7 and 18-20 remain withdrawn from the consideration.
Claim Objections
3.	Claims 1-3 and 8-17 are objected to because of the following informalities:  
In claim 1, line 10: “the one or more regions being a lattice structure” should be changed to – the one or more regions being formed as a lattice structure--.
In claim 2, lines 4-5: “a turbocharger shaft” should be changed to –a shaft of the turbocharger--.
In claim 11, line 3: “the one or more regions formed of a lattice structure” should be changed to – the one or more regions formed as the lattice structure --.
In claim 13, line 8-9: “the seamless turbocharger case further including lattice material at least radially between the volute and a central axis of the turbine” should be changed to – the seamless turbocharger case further including a lattice structured portion at least radially between the volute and a central axis of the turbine--.
In claim 13, line 12-13: “the thermal isolation barrier positioned adjacent the lattice material in the seamless turbocharger case” should be changed to –the thermal isolation barrier positioned adjacent the lattice structured portion in the seamless turbocharger case --.
	
Claim Rejections - 35 USC § 112
4.	In light of Applicant's Amendment of 10/25/2021, the rejection of claim 1-3 and 8-17 under 35 U.S.C. §112, second paragraph, set forth in the Office Action of 07/23/2021, is moot.
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-3, 8-12 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite because it sets forth “the one or more regions include a first region positioned adjacent to the nozzle ring and the turbine wheel, and between a central axis of the turbine and an outer radial edge of the turbine wheel”. Further, claim 11, which depends from claim 1, further recites that “the one or more regions formed of a lattice structure includes a second region adjacent to a compressor wheel of the turbocharger, and a third region between the first and second regions along a central axis of rotation of a shaft coupling the compressor wheel to the turbine wheel”. However, as discussed in the instant disclosure, the Applicant clearly recites that: Third lattice portions 232c may be positioned adjacent to or near the nozzle ring 208 and/or the turbine wheel 204 (see Paragraph [0046]). Further, the Applicant states: as shown, the first, second, and third lattice portions are arranged at different radial locations of the case. The first lattice portions 232a may be closest to the compressor (e.g., closer to the compressor than the second and third lattice portions), the third lattice portions 232c may be closest to the turbine (e.g., closer to the turbine than the first and second lattice portions), and the second lattice portions 232b may be positioned between the first and second lattice portions along the central axis 299. The third lattice portions 232c may be cross- sections of a continuous or semi-continuous ring around the central axis 299. As such, the recitation of the “first region” and/or “second region” renders claim 1 and/or claim 11 indefinite since it is not clear if the first region is being positioned adjacent to the nozzle ring and the turbine wheel or the second region. In addition, it should be noted that the language in the specification and the claims should be the same in order to satisfy the written description requirement. Applicant may want to consider amending claims, using the information described on page 19 of their specification. Applicant is required to clarify or to revise the claimed limitation.
Claim 2 is vague and indefinite because it sets forth ‘the first region extends substantially between an outer wall of the case and a turbocharger shaft”. As presently worded, it is unclear what structure the applicant is trying to claim or imply by this recitation. Specifically, it is unclear if this outer wall is an outer wall of the turbocharge case or compressor case, or something else. Applicant is required to clarify or to revise the claimed limitation.
Claim 11 is vague and indefinite because it sets forth that “the one or more regions formed of a lattice structure includes a second region adjacent to a compressor wheel of the turbocharger, and a third region between the first and second regions along a central axis of rotation of a shaft coupling the compressor wheel to the turbine wheel”. As presently worded, it is unclear whether the claim is attempting to require a separate, distinct central axis of rotation of a shaft or further defines the “central axis of the turbine”, as recited in lines 10-11 of claim 1, or something else. Applicant is required to clarify or to revise the claimed limitation.
Claim 12 is vague and indefinite because it sets forth that “the lattice structure extends to at least partially encircle a central axis of rotation of a shaft of the turbocharger”. As presently worded, it is unclear whether the claim is attempting to require a separate, distinct central axis of rotation of a shaft or further defines the “central axis of the turbine”, as recited in lines 10-11 of claim 1, or something else. Applicant is required to clarify or to revise the claimed limitation.
Claim 14 is vague and indefinite because it sets forth that “the continuous cooling passage being radially symmetric around a central axis of the turbocharger”. As presently worded, it is unclear whether the claim is attempting to require a separate, distinct central axis of the turbocharger or further defines the “central axis of the turbine”, as recited in line 9 of claim 13, or something else. Applicant is required to clarify or to revise the claimed limitation.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (hereinafter “Parker”) (Pub. No.: US 2016/0069208 A1) in view of Malinek (Pub. No.: US 2008/0075912 A1), and further in view of Vardhana et al. (hereinafter “Vardhana”) (Pub. No.: US 2015/0322850 A1).
Regarding claims 1 and 2 (as best understood), Parker discloses an apparatus (turbocharger) for an engine, as discussed in Paragraphs [0004] and [0058]. 
Particularly, with reference to annotated Figure 1, Parker illustrates a known variable geometry turbocharger having a housing comprised of a variable geometry turbine housing 1 and a compressor housing 2 interconnected by a central bearing housing 3. In this disclosure, in Paragraph [0057], Parker performs that: a turbocharger shaft 4 extends from the turbine housing 1 to the compressor housing 2 through the bearing housing 3. A turbine wheel 5 is mounted on one end of the shaft 4 for rotation within the turbine housing 1, and a compressor wheel 6 is mounted on the other end of the shaft 4 for rotation within the compressor housing 2. The shaft 4 rotates about turbocharger axis 4a on bearing assemblies located in the bearing housing 3.
Essentially, Parker’s turbocharger is designed such that an integrated turbocharger case, which is consisting of the turbine housing 1, compressor housing 2 and bearing housing 3, is undoubtedly housing each of a turbine 5 of a turbocharger and a bearing or bearing assembly of the turbocharger, as instantly claimed. 
Especially, in Paragraph [0059], Parker notes: The nozzle ring 11 supports an array of circumferentially and equally spaced inlet vanes 14 each of which extends across the inlet passage 9. The vanes 14 are orientated to deflect gas flowing through the inlet passage 9 towards the direction of rotation of the turbine wheel 5. 
Further, in Paragraph [0061], Parker details that the nozzle ring 11 has axially extending radially inner and outer annular flanges 17 and 18 that extend into an annular cavity 19 provided in the turbine housing 1. As best seen immediately below, Parker evidently illustrates as how the nozzle ring 11 is being integrated into the turbocharger case while being located between the turbine portion and the bearing, and a turbine wheel, as instantly claimed. 
Parker then goes on to describe how the turbine housing 55 has been produced so as to be essentially hollow in both the turbine inlet volute and axial outlet region of the turbine 54 and the hollow then filled with the deformable, energy absorbing material 56. In this way the energy absorbing material 56 can be shielded from the very high operating temperatures of gases flowing through the turbine (see Paragraph [0073]).

    PNG
    media_image1.png
    577
    805
    media_image1.png
    Greyscale

Furthermore, in Paragraph [0074], Parker teaches: The boundary regions may be irregular in form, or may have a more regular, repeating structure. They may be defined by surface roughening of the walls of the hollowed regions of the compressor housing into which the deformable, energy absorbing material is provided. The interfacial regions may be defined by any appropriate formation or projection, such as a series of fingers, roots or webs extending from the hollow wall surfaces. Such formations could, for example, be produced during casting of the turbine housing.


    PNG
    media_image2.png
    394
    568
    media_image2.png
    Greyscale


Likewise, in Paragraph [0081], Parker also specifies: With regard to materials from which the deformable/energy absorbing material may be formed, it is anticipated that metal foams of open or closed cell structure would be particularly suitable. Such porous materials may incorporate a regular or substantially regular cellular or porous material, or the porous materials may incorporate irregularly cellular or porous materials in which the size/shape/density of cells or pores varies throughout the material structure. Moreover, the variation may be graded or repeated in subsections throughout the material or may be essentially random.
In fact, Parker is undoubtedly performing how the turbocharger case having one or more regions of the turbocharger case defining a cellular structure. 
Still further, with reference to annotated Figures 1 again, one skilled in the art would surely recognize as how the one or more regions include a first region positioned adjacent to the nozzle ring 11 and the turbine wheel 5, and between a central axis 4a of the turbine and an outer radial edge of the turbine wheel 5, otherwise, the system cannot normally operate.
Although Parker discloses most of the limitations of the claim, he is silent as to the fact that the one or more regions being a lattice structure.
Nonetheless, the use of a lattice structure in a turbocharger is notoriously well-known in the art, as taught by Malinek.
Malinek in the same field of endeavor demonstrates as how the insulating layer (14) is formed from a cellular structure, it is built up with the formation of a combination of interacting individual cells (see Abstract).
Specifically, in Paragraph [0007], Malinek teaches: The respective cellular structure used as an inherently stable layer as a rule can form the shielding component; in one preferred configuration it is, however, provided that the respective insulating layer extends at least partially along at least one cover layer in order in this way to protect the cellular structure, which may be prone to abrasion, against mechanical damage. It has furthermore proven especially advantageous to form the cellular structure from an open-cell foam, a hollow sphere structure, a honeycomb structure or a screen printed structure. With these cellular structures, insulating layers of geometrically complex shape can be produced so that almost no limits are imposed on the mechanical configuration of the shielding components; this enters into consideration when the shielding material made as a heat shield directly at the site of heat formation must follow complex three-dimensional outside geometries, as are dictated for example by the configuration of an engine block, turbocharger or catalytic converter. 

Malinek more clearly describes the methodology of using the cellular structure, wherein, as described in Paragraph [0024]: An individual cell for a pertinent open-pore foam is shown with its pores 20 and the cell walls 22 which border the pores in FIG. 5 in a section in a type of hemispherical shape. These cells could also be used as a free bulk material in order in this way to be placed in a practical manner in an intermediate space between two cover layers 10, 12 as shown in FIG. 4. In this way, different types of insulating layers 14 could also be joined to one another, for example an open-pore foam, as described above, with closed individual foam cells as shown in FIG. 5. If the insulating layer 14 is formed from a cellular structure of porous foam or as a hollow spherical structure in a plate construction, this structure plate can also be easily placed between the cover layers 10, 12 of the heat shield as shown in FIG. 4, even running bent on the front side, since in this respect the cellular structure is flexible and can follow the respective outline of the cover layers 10, 12 with a reduction of the hollow cavities or pores. Heat dissipation behavior which has been further improved arises if at least one of the two cover layers 10, 12 is provided with openings, for example in the form of a perforation. In this way also at least one cover layer, here the lower cover layer 12, can consist of an expanded metal lattice. 

However, most importantly in Malinek is his specific structure and/or arrangement of the cellular structure that is located between the two cover layers (10, 12), of which one (12) is designed preferably to be permeable, in particular consists of an expanded metal lattice, as stated in claim 9. In other words, Malinek’s structure certainly utilizes both foam and a lattice structure.
Consequently, in light of these advantages, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a lattice structure, as taught by Malinek, to the apparatus of Parker, in order to provide a light weight component and to further improve the known solutions while retaining their advantages, specifically to ensure good acoustic and heat absorption, such that at low production costs a lightweight design can be accomplished, as motivated by Malinek in Paragraph [0005]. 
Thus modified, one skilled in the art would have been surely appraised to further provide one or more regions of the turbocharger case being formed of a lattice structure, as instantly claimed.
Although the combination of Parker and Malinek discloses the vast majority of the Applicant’s claimed invention, it is still silent as to the fact that the turbocharger case being a monolithic turbocharger case.
Nonetheless, turbocharger cases having the claimed structure and being monolithic are notoriously well-known in the art, as taught by Vardhana.
Vardhana in the same field of endeavor teaches another apparatus, wherein, as stated in claim 5, the compressor casing and the turbine casing are formed together as one undivided, monolithic turbocharger casing.
In addition, in Paragraph [0045], Vardhana explicitly teaches: An interface between the air inlet and the blower casing may be continuous without any joints, coupling flanges, or mechanical couplers. The compressor casing is formed together as one piece. For example, the compressor casing may be manufactured by a single casting to form only one, single, monolithic, continuous and unitary part without detachable joints or components. Having an integrated compressor casing without joints or coupling interfaces may reduce the number of reduced-strength points. As a result, the compressor casing durability may be relatively higher than it otherwise would be. Additionally, the compressor casing may have increased containment capability in the event of a compressor wheel burst event.
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a monolithic turbocharger casing, as taught by Vardhana, in the Parker/Malinek apparatus, in order to provide a single, monolithic, continuous and unitary case without detachable joints or components, as motivated by Vardhana in Paragraph [0045].
Thus modified, one skilled in the art would have been reasonably appraised to further provide the turbocharger case as a single structure entirely enclosing the turbine and bearing without any joints or seams while the turbocharger case would be further abutting a compressor case that houses a compressor of the turbocharger, wherein the first region would be further extending substantially between an outer wall of the case and a turbocharger shaft, as instantly claimed.
Regarding the claimed limitation, namely “the turbocharger case is a three- dimensional (3D) printed structure”, the Examiner notes that this limitation has been treated as a product by process limitation. It should be noted that the patentability of a product does not depend on its method of production (i.e. method steps of assembling and/or forming). If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP § 2113). 
Regarding claim 3, Parker, Malinek and Vardhana substantially disclose the apparatus, as claimed and detailed above. 
Additionally, in Paragraph [0004], Parker especially teaches: Turbochargers are well known devices for supplying air to the intake of an internal combustion engine at pressures above atmospheric pressure (boost pressures). A conventional turbocharger essentially comprises a housing in which is provided an exhaust gas driven turbine wheel mounted on a rotatable shaft connected downstream of an engine outlet manifold. A compressor impeller wheel is mounted on the opposite end of the shaft such that rotation of the turbine wheel drives rotation of the impeller wheel. In this application of a compressor, the impeller wheel delivers compressed air to the engine intake manifold. The turbocharger shaft is conventionally supported by journal and thrust bearings, including appropriate lubricating systems. 
As such, according to the combination, one skilled in the art would surely recognize that the turbocharger case is being adapted to receive a shaft that couples the turbine to the compressor and/or the bearing is being positioned adjacent to the shaft, as instantly claimed. 
Moreover, with specific regard to functional limitation directed towards the intended use of the apparatus, namely "... adapted to receive…”, the prior art discloses all the structural limitations of the claim and is therefore capable of carrying out, any and all uses of such a structure. Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114).

11.	Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of Malinek, and further in view of Vardhana, and further in view of Xu (Pub. No.: US 2017/0363007 A1)
Regarding claims 11 and 12 ( as best understood), Parker, Malinek and Vardhana substantially disclose the apparatus, as claimed and detailed above. 
Additionally, in Paragraph [0004], Parker specifically notes that a compressor impeller wheel is mounted on the opposite end of the shaft such that rotation of the turbine wheel drives rotation of the impeller wheel. 

    PNG
    media_image3.png
    505
    606
    media_image3.png
    Greyscale

As depicted in annotated Figure 1, Parker successfully exhibits as how turbocharger case is having a first region R1 adjacent to a compressor wheel of the turbocharger, a second region R2 adjacent to the nozzle ring 11, and a third region R3Page 3 of 7Application No. 16/520,268 Application Filing Date: July 23, 2019 Docket No. GET18332between the first R1 and second R2 regions along a central axis 4a of rotation of a shaft 4 coupling the compressor wheel 6 to the turbine wheel 5.  
In this disclosure, Parker especially teaches: With regard to materials from which the deformable/energy absorbing material may be formed, it is anticipated that metal foams of open or closed cell structure would be particularly suitable. Such porous materials may incorporate a regular or substantially regular cellular or porous material, or the porous materials may incorporate irregularly cellular or porous materials in which the size/shape/density of cells or pores varies throughout the material structure (see Paragraph [0081]). 
The combination of Parker / Malinek/ Vardhana does not explicitly specifics of the  lattice structure.
Nonetheless, Xu in the same field of endeavor exhibits as how a wall and a vascular engineered lattice structure being formed inside of the wall.
Specifically, in Paragraph [0067], Xu demonstrates that the specific design and configuration of the vascular engineered lattice structure can be tailored to the specific cooling and structural needs of any given gas turbine engine component. 
Xu describes the methodology of using the vascular engineered lattice structure 180 that extends between a first wall section 182 and a second wall section 184 of a component 50 later in the disclosure, and even specifically discloses that the vascular engineered lattice structure 180 includes a thickness T between the first wall section 182 and the second wall section 184, wherein the thickness T can be any dimension (see Paragraph [0068]). As stated in Paragraph [0070], the lattice structure 80 or the vascular engineered lattice structure 180 can be manufactured by using a variety of manufacturing techniques. 

 
    PNG
    media_image4.png
    627
    588
    media_image4.png
    Greyscale

Furthermore, as best seen immediately above, Xu evidently illustrates as how the lattice structure includes a 3D grid of parallel and intersecting lines of material forming open pores.
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the lattice structure that includes a 3D grid of parallel and intersecting lines, as taught by Xu, to the apparatus of Parker/Malinek/ Vardhana, in order to provide effective localized cooling, as motivated by Malinek in Paragraph [0043]. 
Thus modified, one skilled in the art would have been surely appraised that the lattice structure would be further including a 3D grid of parallel and intersecting lines of material forming open pores and/or the one or more regions being formed of a lattice structure would be further including a second region adjacent to a compressor wheel of the turbocharger, and a third regionPage 3 of 7Application No. 16/520,268 Application Filing Date: July 23, 2019Docket No. GET18332between the first and second regions along a central axis of rotation of a shaft coupling the compressor wheel to the turbine wheel and/or the lattice structure would be further extending to at least partially encircle a central axis of rotation of a shaft of the turbocharger, as instantly claimed.

12.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of Malinek, and further in view of Vardhana, and further in view of Han et al. (hereinafter “Han”) (Pub. No.: US 2018/0156064 A1).
Regarding claim 8, Parker, Malinek and Vardhana substantially disclose the apparatus, as claimed and detailed above. 
Specifically, Malinek, in Paragraph [0019], then goes on to describe that: Essentially this hollow sphere structure could also be obtained by way of a ceramic material, the use of metals for the hollow sphere structure, however, having the advantage that the structure is compressible up to a certain degree. Additionally, the combination of hollow spheres which has been built up in this way is mechanically and thermally stable and resists abrasive influences. Thus it is also possible, by omitting the sheet metal cover layer 10, to make and use the illustrated structure 14 of hollow sphere as an insulating layer directly for a heat shield by means of forming. Precisely by means of the combination of the sheet metal cover layer 10 with the insulating layer 14, the insulating layer 14 is thus protected against abrasive influences, and in particular with a thin execution of the insulating layer 14 the cover layer 10 contributes to stabilization of the entire heat shield and facilitates installation of the heat shield in the interior of the vehicle, such as the engine compartment or the like.
Although the combination of Parker, Malinek and Vardhana discloses the vast majority of Applicant’s claimed elements, it is still silent as to the specifics regarding a thermal isolation barrier. 
Nonetheless, the use of a thermal isolation barrier in a turbocharger is notoriously well known in the art, as taught by Han. Han in the same field of endeavor teaches another turbocharger that includes a turbine wheel 46 disposed within a turbine housing 48, a compressor wheel 52 disposed within a compressor housing 54, and a shaft 38 passing through a bearing housing 62 and operably connected to the turbine wheel 46 and the compressor wheel 52 (see Paragraph [0028]). 
Han successfully demonstrates a heat shield 80 that is disposed about the shaft 38 in a position between the bearing housing 62 and the turbine wheel 46. As shown in annotated Figure 3, Han evidently illustrates as how the heat shield 80 being proximate to or contiguous with one or more of the turbine housing 48 and the bearing housing at one or more locations. In particular, in Paragraph [0019], Han states that the heat shield 80 increases the efficiency of the turbine wheel 46 by preventing heat loss and maximizing the conversion of thermal energy into additional kinetic energy.
Furthermore, in Paragraph [0024], Han explicitly teaches: Provided herein are heat shields 80 including thermal barrier coatings (TBC) which impart enhanced heat management to turbochargers 34 and engines 10. Enhanced heat management can include one or more of increased heat retention by the turbine portion (e.g., turbine wheel 46 and turbine housing 48) of a turbocharger 34, reduced or eliminated heat transfer to the compressor portion (e.g., compressor wheel 52 and compressor housing 54) of a turbocharger 34, reduced or eliminated heat transfer to the bearing portion (e.g., bearing system 58 and bearing housing 62) of a turbocharger 34, and reduced oil coking within the turbocharger.


    PNG
    media_image5.png
    512
    767
    media_image5.png
    Greyscale

Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a heat shield, as taught by Han, in the Parker/Malinek/ Vardhana turbocharger, in order to increase the efficiency of the turbine wheel by preventing heat loss and maximizing the conversion of thermal energy into additional kinetic energy, as motivated by Han in Paragraph [0019].
Thus modified, one skilled in the art would have been reasonably appraised that a thermal isolation barrier would be further at least partially positioned between a turbine wheel of the turbine and the bearing, as instantly claimed. 
13.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of Malinek, and further in view of Vardhana, as evidenced by Mulloy et al.  (hereinafter “Mulloy”) (Pub. No.: US 2006/0010864 A1).
Regarding claim 9, Parker, Malinek and Vardhana substantially disclose the apparatus, as claimed and detailed above. 
Additionally, in Paragraph [0059], Parker specifically teaches: The nozzle ring 11 supports an array of circumferentially and equally spaced inlet vanes 14 each of which extends across the inlet passage 9. The vanes 14 are orientated to deflect gas flowing through the inlet passage 9 towards the direction of rotation of the turbine wheel 5. When the nozzle ring 11 is proximate to the annular shroud 12, the vanes 14 project through suitably configured slots in the shroud 12, into the recess 13. Additionally, in Paragraph [0004], Parker expressly states that turbochargers are well known devices for supplying air to the intake of an internal combustion engine at pressures above atmospheric pressure (boost pressures).
Further, it is notoriously well-known fact that the nozzle ring includes one or more stationary vanes, as evidenced by Mulloy. Clearly, Mulloy evidently illustrates as how a plurality of guide vanes being fixed with the nozzle ring, as stated in claim 34. 
Mulloy teaches that a turbocharger nozzle ring is generally utilized to guide exhaust gas through the turbine stage in order to control the engine air flow delivered via the turbocharger compressor stage (see Paragraph [0025]). Further, in Paragraph [0026], Mulloy explicitly teaches: An array of nozzle vanes 10 extend through slots in the nozzle ring 8 across the inlet passageway 6 from a vane support ring 11 which is mounted on support pins 12. The arrangement is such that the degree to which the vanes 10 extend across the inlet passageway 6 is controllable independently of the nozzle ring 8 and will not be described in detail here.
As such, according to the combination, one skilled in the art would surely be appraised that the nozzle ring would be further including one or more stationary vanes and/or at least one vane of the stationary vanes would be further defining one or more injection ports, as instantly claimed. 
Regarding claim 10, Parker, Malinek, Vardhana and Mulloy substantially disclose the apparatus, as claimed and detailed above. Additionally, in Paragraph [0004], Parker specifically states that turbochargers are being well known devices for supplying air to the intake of an internal combustion engine at pressures above atmospheric pressure (boost pressures). More specifically, Parker further notes: The turbine housing 1 defines an inlet volute 7 to which gas from an internal combustion engine (not shown) is delivered. The exhaust gas flows from the inlet volute 7 to an axial outlet passage 8 via an annular inlet passage 9 and the turbine wheel 5. The inlet passage 9 is defined on one side by a face 10 of a radial wall of a movable annular wall member 11, commonly referred to as a "nozzle ring", and on the opposite side by an annular shroud 12 which forms the wall of the inlet passage 9 facing the nozzle ring 11. The shroud 12 covers the opening of an annular recess 13 in the turbine housing 1.
As such, the Examiner must assert that the turbocharger case surely defines a conduit configured to route gas from an air supply system to at least one of the one or more injection ports, otherwise, the system cannot normally operate. 
Moreover, with specific regard to functional limitations directed towards the intended use of the apparatus, namely "…to route gas from an air supply system to at least one of the one or more injection ports”, the prior art discloses all the structural limitations of the claim and is therefore capable of carrying out, any and all uses of such a structure. Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114).
14.	Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vardhana in view of Han et al. (hereinafter “Han”) (Pub. No.: US 2018/0156064 A1), and further in view of Malinek.
Regarding claim 13, Vardhana discloses a system, comprising: 
a turbocharger (20, as presented in annotated Figure 2) including a turbine (turbine 40, as discussed in Paragraph [0027]), 
a compressor (compressor 42, see Paragraph [0027])
a shaft (shaft 28, as presented in annotated Figure 2 and Paragraph [0027]) coupling the turbine (40) and compressor (the turbocharger shaft 28 is undoubtedly coupling the turbine 40 and compressor 42), and 
at least one bearing (bearing 30, as detailed in Paragraph 0028]) adjacent to the shaft (as depicted in annotated Figure 2).
Particularly, as stated in Abstract, Vardhana demonstrates the turbocharger, wherein a compressor casing including an air inlet and a blower casing formed as one piece, the air inlet configured to admit air to the compressor wheel, and a turbine casing housing the turbine disc, the turbine casing including a shroud surrounding the turbine disc. 

    PNG
    media_image6.png
    535
    793
    media_image6.png
    Greyscale

Vardhana, in Paragraph [0045], teaches that the compressor casing is formed together as one piece. For example, the compressor casing may be manufactured by a single casting to form only one, single, monolithic, continuous and unitary part without detachable joints or components. Having an integrated compressor casing without joints or coupling interfaces may reduce the number of reduced-strength points. 
Especially, in Paragraph [0051], Vardhana states that the integrated turbine casing allows for fewer parts and increased strength against turbine disc burst due to fewer joints. Further, the turbine casing may be one continuous material. By increasing the thickness of the shroud, a less expensive material over a traditional higher strength shroud material may be utilized. As a result of fewer parts and cheaper material costs, the integrated turbine casing may have a reduced cost over traditional non-integrated turbine casings. Still further, decreasing the number of joints and coupled parts reduces a potential for exhaust leaks from the turbine casing.

    PNG
    media_image7.png
    738
    547
    media_image7.png
    Greyscale

More particularly, in Paragraph [0064], Vardhana also details: the turbine casing 704 and compressor casing 706 shown in FIGS. 7-12 may be portions of a complete turbine casing and compressor casing as shown in FIGS. 3-6. For example, the turbine casing may be the portion of the turbine casing that surrounds a turbine disc and then couples to a remainder of the turbine casing (such as the volute or distal portion of the turbine casing shroud). Similarly, the compressor casing may be the portion of the compressor casing that surrounds the compressor wheel and then couples to a remainder of the compressor casing (such as the blower casing or compressor volute). In some examples, the remainder of the turbine casing and/or the compressor casing may resemble the turbine and compressor casings shown in FIGS. 3-6. Thus, a compressor volute and turbine volute may couple to or be continuously integrated with the turbine casing and compressor casing as shown in FIGS. 7-12.
However, most importantly in Vardhana is his idea of utilizing the turbocharger housing, wherein the compressor casing and the turbine casing are formed together as one undivided, monolithic turbocharger casing (see claim 5). In fact, Vardhana surely exhibits as how the turbine of the turbocharger including a volute while the turbocharger including a seamless turbocharger case housing each of the turbine, the shaft, and the at least one bearing as instantly claimed. Vardhana then goes to describe how the water circulation passage may enter and exit the turbine casing directly through the shroud (see Paragraph [0052]). 
Vardhana states that the water cooling system being a dedicated water cooling system for the turbocharger.  In another example, the water circulation passage may also pass through at least a portion of the remainder of the turbine casing such that cooling is provided to shroud and at least the portion of the remainder of the turbine casing. Then, in Paragraph [0052], Vardhana explicitly teaches: The water circulation passage in the illustrated embodiment is an annular passage running along a circumferential edge of the shroud. As a result, thermal transfer fluid or coolant may flow through the shroud and around at least a portion of the edge circumference of the shroud. The thermal transfer fluid may exchange heat with the shroud such that heat is removed from the shroud and transferred to the fluid. After passing through the shroud, the fluid may return to a water cooling system of the engine.
Essentially, Vardhana’s cooling system is certainly designed such that the dedicated water cooling system, which is designated as a targeted water cooling system, is being integrated into the seamless turbocharger case to cool an interface of the turbine and the at least one bearing. In other words, the seamless turbocharger case is certainly including a targeted water cooling system integrated into the seamless turbocharger case to cool an interface of the turbine and the at least one bearing, as instantly claimed.
Although Vardhana discloses the majority of Applicant’s claimed elements, he does not explicitly disclose as how the seamless turbocharger case including lattice material and/or a thermal isolation barrier integrated into the seamless turbocharger case and positioned at the interface. 
Nonetheless, the use of a thermal isolation barrier in a turbocharger is notoriously well known in the art, as taught by Han. Han in the same field of endeavor teaches another turbocharger that includes a turbine wheel 46 disposed within a turbine housing 48, a compressor wheel 52 disposed within a compressor housing 54, and a shaft 38 passing through a bearing housing 62 and operably connected to the turbine wheel 46 and the compressor wheel 52 (see Paragraph [0028]). Han successfully demonstrates a heat shield 80 that is disposed about the shaft 38 in a position between the bearing housing 62 and the turbine wheel 46. As shown in annotated Figure 3, Han evidently illustrates as how the heat shield 80 being proximate to or contiguous with one or more of the turbine housing 48 and the bearing housing at one or more locations. In particular, in Paragraph [0019], Han states that the heat shield 80 increases the efficiency of the turbine wheel 46 by preventing heat loss and maximizing the conversion of thermal energy into additional kinetic energy.
Furthermore, in Paragraph [0024], Han explicitly teaches: Provided herein are heat shields 80 including thermal barrier coatings (TBC) which impart enhanced heat management to turbochargers 34 and engines 10. Enhanced heat management can include one or more of increased heat retention by the turbine portion (e.g., turbine wheel 46 and turbine housing 48) of a turbocharger 34, reduced or eliminated heat transfer to the compressor portion (e.g., compressor wheel 52 and compressor housing 54) of a turbocharger 34, reduced or eliminated heat transfer to the bearing portion (e.g., bearing system 58 and bearing housing 62) of a turbocharger 34, and reduced oil coking within the turbocharger.

    PNG
    media_image5.png
    512
    767
    media_image5.png
    Greyscale

Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a heat shield, as taught by Han, in the Vardhana turbocharger, in order to increase the efficiency of the turbine wheel by preventing heat loss and maximizing the conversion of thermal energy into additional kinetic energy, as motivated by Han in Paragraph [0019].
Thus modified, one skilled in the art would have been reasonably appraised that a thermal isolation barrier would be further integrated into the seamless turbocharger case and would be further positioned at the interface, as instantly claimed. 
Although the combination of Vardhana and Han discloses the vast majority of Applicant’s claimed invention, it is still silent as to the fact the seamless turbocharger case including lattice material.
Nonetheless, the use of a lattice structure in a turbocharger is notoriously well-known in the art, as taught by Malinek. Malinek in the same field of endeavor demonstrates as how the insulating layer (14) is formed from a cellular structure, it is built up with the formation of a combination of interacting individual cells (see Abstract).
Malinek more clearly describes the methodology of using the cellular structure, wherein, as described in Paragraph [0024]: An individual cell for a pertinent open-pore foam is shown with its pores 20 and the cell walls 22 which border the pores in FIG. 5 in a section in a type of hemispherical shape. These cells could also be used as a free bulk material in order in this way to be placed in a practical manner in an intermediate space between two cover layers 10, 12 as shown in FIG. 4. In this way, different types of insulating layers 14 could also be joined to one another, for example an open-pore foam, as described above, with closed individual foam cells as shown in FIG. 5. If the insulating layer 14 is formed from a cellular structure of porous foam or as a hollow spherical structure in a plate construction, this structure plate can also be easily placed between the cover layers 10, 12 of the heat shield as shown in FIG. 4, even running bent on the front side, since in this respect the cellular structure is flexible and can follow the respective outline of the cover layers 10, 12 with a reduction of the hollow cavities or pores. Heat dissipation behavior which has been further improved arises if at least one of the two cover layers 10, 12 is provided with openings, for example in the form of a perforation. In this way also at least one cover layer, here the lower cover layer 12, can consist of an expanded metal lattice. 
However, most importantly in Malinek is his specific structure and/or arrangement of the cellular structure that is located between the two cover layers (10, 12), of which one (12) is designed preferably to be permeable, in particular consists of an expanded metal lattice, as stated in claim 9. In other words, Malinek’s structure certainly utilizes both foam and a lattice structure.
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a lattice structure, as taught by Malinek, to the system of Vardhana and Han, in order to provide a light weight component and to further improve the known solutions while retaining their advantages, specifically to ensure good acoustic and heat absorption, such that at low production costs a lightweight design can be accomplished, as motivated by Malinek in Paragraph [0005]. 
Thus modified, one skilled in the art would have been surely appraised that the
the seamless turbocharger case would be further including lattice material at least radially between the volute and a central axis of the turbine and/or the thermal isolation barrier would be further positioned adjacent the lattice material in the seamless turbocharger case, as instantly claimed.
Regarding claim 16, Vardhana, Han and Malinek substantially disclose the system, as claimed and detailed above. Additionally, Han, in Paragraph [0024], explicitly teaches: The heat shields 80 comprising TBCs increase the efficiency of the turbine wheel 46 by limiting or preventing heat loss from the turbine housing 48. The heat shields 80 comprising TBCs increase the efficiency of the compressor wheel 52 by preventing or limiting heat transfer from the turbine wheel 46, the turbine housing 48, and/or the post-combustion exhaust gases to the airflow 31 prior to compression by the compressor wheel 52. Preventing or limiting heat transfer to the airflow 31 also reduces operational burden imposed on an intercooler, and further increases overall engine 10 efficiency.


    PNG
    media_image8.png
    366
    502
    media_image8.png
    Greyscale

With regards to the limitation “a plurality of holes forming concentric rings” that Vardhana in view of Han, and further in view of Malinek fails to teach, it has been held In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VIB. Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable result of prior art elements according to their established functions resulting in the mere duplication of parts. 
Consequently, one skilled in the art would have been reasonably appraised that the thermal isolation barrier would be further including a plurality of holes forming concentric rings of voids in a material of the seamless turbocharger case around the shaft of the turbocharger, as instantly claimed.

15.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vardhana in view of Han, and further in view of Malinek, and further in view of Parker.
Regarding claim 17, Vardhana, Han and Malinek substantially disclose the system, as claimed and detailed above. Additionally, in Paragraph [0038], Vardhana specifically teaches: A nozzle ring 44 may include airfoil-shaped vanes arranged circumferentially to form a complete 360.degree. assembly. The nozzle ring may direct the exhaust gas to a turbine disc/blade assembly, including blades 46 and the turbine disc, coupled to the shaft. In some embodiments, the turbine disc and blades may be an integral component, known as a turbine blisk. 
Although the combination of Vardhana and Han discloses the majority of Applicant’s claimed elements, it does not disclose that the nozzle ring 44 incorporated between the turbine and the bearing.  
Nonetheless, Parker in the same field of endeavor teaches another turbocharger. Particularly, as shown in annotated Figure 1, Parker illustrates a known variable geometry turbocharger having a housing comprised of a variable geometry turbine housing 1 and a compressor housing 2 interconnected by a central bearing housing 3.
In this disclosure, Parker discloses that a turbocharger shaft 4 extends from the turbine housing 1 to the compressor housing 2 through the bearing housing 3 (see Paragraph [0057]). A turbine wheel 5 is mounted on one end of the shaft 4 for rotation within the turbine housing 1, and a compressor wheel 6 is mounted on the other end of the shaft 4 for rotation within the compressor housing 2. 

    PNG
    media_image9.png
    729
    805
    media_image9.png
    Greyscale

Essentially, Parker’s turbocharger is designed such that an integrated turbocharger case, which is consisting of the turbine housing 1, compressor housing 2 and bearing housing 3, is undoubtedly housing each of a turbine 5 of a turbocharger and a bearing or bearing assembly of the turbocharger, as instantly claimed. 
Especially, in Paragraph [0059], Parker notes: The nozzle ring 11 supports an array of circumferentially and equally spaced inlet vanes 14 each of which extends across the inlet passage 9. The vanes 14 are orientated to deflect gas flowing through the inlet passage 9 towards the direction of rotation of the turbine wheel 5. 
Further, in Paragraph [0061], Parker details that the nozzle ring 11 has axially extending radially inner and outer annular flanges 17 and 18 that extend into an annular cavity 19 provided in the turbine housing 1. As best seen immediately above, Parker evidently illustrates as how the nozzle ring 11 is surely integrated into the turbocharger case and located between the turbine and the bearing, as instantly claimed. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a nozzle ring, as taught by Parker, in the system of Vardhana/ Han/ Malinek, as part of an obvious combination of known prior art structures, in this case the use of a nozzle ring to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A.
Thus modified, one skilled in the art would have been reasonably appraised to further provide the nozzle ring between the turbine and the bearing, as instantly claimed.
Regarding the claimed limitation, namely “printed-in nozzle ring”, the Examiner notes that this limitation has been treated as a product by process limitation. It should be noted that the patentability of a product does not depend on its method of production (i.e. method steps of assembling and/or forming). If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP § 2113). 

Allowable Subject Matter 
16.	Claims 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
17. 	Applicant's arguments with respect to the claims have been considered but are
moot because the arguments do not apply to the combination of references being used
in the current rejection. Further, the Examiner notes that the newly applied reference
addresses the applicant's arguments as set forth in the above rejections.
Conclusion
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/LILYA PEKARSKAYA/Examiner, Art Unit 3746